DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments/Arguments
A reply was filed 14 October 2021. The amendments to the claims have been entered. Claims 1-10 are pending. Claims 8-10 are withdrawn. 
Applicant’s amendments with respect to the 35 U.S.C 112 rejections have been fully considered. The amendments fix some but not all of the 112 rejections of record as described below. 
Applicant’s arguments, in view of the amendments, with respect to the 35 U.S.C 103 rejections have been fully considered. The arguments are directed toward the amended claim language and are discussed below. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 2, 4 and 5-7 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint 
Claim 2
The claim recites the limitation “configured to drive a mixture of each steam”. The recitation of “to drive” refers to an active method step however it is unclear how the relationship between a diameter of an orifice and the first distance is going to drive a mixture of steam. 
Claim 4
	The claim recites the limitation “the injection circuit.” There is insufficient antecedent basis for this limitation in the claim. Amended claim 1 recites “a circuit” and it is unclear whether “the injection circuit” of claim 4 is referring to “a circuit” of claim 1 or not.  
Claims 5-7
The claims recite the term “centring elements” which is unclear. It is unclear what “centring elements” is referring to. The specification discloses “the centring elements comprise a radial flange… a centring collar… centring tabs” (Pg. 10 ln 15-25), however it is unclear whether the centring elements comprise the combination of a flange, collar and tabs or any singular support element. 
This is further confused by the fact, as shown in Fig. 3, centring elements (reference character 15), radial flange (reference character 16), centring collar (reference character 17) and centring tab (reference character 18) appear to be separate supporting structures and reference characters 16 and 17 point to the same structure. 
It is also unclear whether “centring elements” should be “centering elements”.

Objection to the Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “support element… configured to hold control elements of the core” (claim 1) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Xiao (CN 103971763) in view of Lin (WO 2013/159438) and further in view of Bausch (US 2011/0150163). 
Regarding claim 1, Xiao discloses a nuclear reactor (see Fig. 6) comprising 
a vessel (90) delimited by an outer wall and by a vessel bottom (Fig. 6), 
an enclosure (92) delimited by a cylindrical inner wall (Fig. 6);

a low end of the enclosure being open to allow a fluid introduced in the circuit to circulate to the vessel bottom then to penetrate the enclosure and to circulate through the enclosure (Pg. 19 para 4 and as shown in Fig. 1, the arrows represent coolant circulation),
a reactor core located inside the enclosure (Fig. 1: 12, it is known in the art to include a core inside an enclosure), 
a flow diffusion element (72, 74) configured to provide uniform flow of the fluid entering into the enclosure (Pg. 19 para 4), 
the diffusion element positioned between the support element (60) and the vessel bottom (72, 74 positioned between 60 and bottom of 90)
the diffusion element comprising a circular flat surface portion (Pg. 18 “vortex suppression plate 74 is a flat plate”), 
the flat surface portion comprising orifices (740), all the orifices having a same orifice diameter (all orifices 740 have a cross-section of a same orifice diameter); 
the flat surface portion is positioned at a first distance (e) from the support element and at a second distance from the vessel bottom (See Fig. 6); 
the second distance is greater than the first distance (the distance between 74 and bottom of 90 is greater than distance e),


The skilled artisan would understand that orifices can have various sizes and shapes to better control flow of fluid therethrough to meet a particular reactor design.  The skilled artisan would also understand that vessels can have various lengths to ensure sufficient cooling of the reactor core.  While Xiao does not explicitly disclose that the first distance is greater than ten times the orifice’s diameter, it would have been obvious to one of ordinary skill in the art to modify the structure (e.g., orifice size, vessel length, etc.) in Xiao to enhance fluid control and/or reactor cooling to meet a particular reactor design, which would cause the first distance to be greater than 10 times the orifice diameter, especially since such a modification would have involved a mere change in size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237.  Nor does claim 1 recite any advantage (other than cosmetic) for having the 10 times ratio.
The embodiment as shown in Fig. 6 has a space between the diffusion element and the vessel bottom that forms an unobstructed mixing zone (96 is formed in a space between 72 and 90) configured to make distribution of the flow rates uniform over a cross-section of the enclosure (Pg. 19 para 4). However, Xiao also discloses, as shown in Fig. 5, an entire space between the diffusion element and the vessel bottom (space 470 between 46 and 47) forms an an unobstructed mixing zone (the zone 470 is unobstructed) configured to make distribution of the flow rates uniform over a cross-section of the enclosure (Pg. 19 para 4). It would have been 
Xiao does not explicitly disclose that all orifices of the flat surface portion have a circular cross-section. 
The skilled artisan would understand that different reactors can have flow diffusion elements with orifices of different cross-sections to meet a particular reactor design.  For example, Lin teaches a flow diffusion element (Fig. 2) wherein the flat portion has circular orifices (Fig. 2 and Pg. 2/5 “flow holes”). It would have been obvious to one of ordinary skill in the art to modify the orifices of Xiao with the circular orifices of Lin to meet a particular reactor design, since such a modification would have involved a mere change in shape of a component. A change in shape is generally recognized as being within the level of ordinary skill in the art. In re Dailey, 149 USPQ 47. Such a modification provides the predictable advantage of a good distribution effect of the coolant and a reduction in resistance loss along the path (Lin Pg. 2/5). 
Xiao discloses a support element (60) located at a bottom of the enclosure (60 is located at bottom of 92) and configured to hold elements of the core (Pg. 17 “The sub-core support plate 60 is provided with perforations 62 corresponding to the positions of each set of fuel assemblies”) but does not explicitly disclose the support element is configured to hold control elements. 
The skilled artisan would understand that it is common in the art for nuclear reactor core to have control elements for controlling the fission process and a support element configured to hold the control elements (e.g., guide pipes and control rods). For example, 

Regarding claim 2, the above-described combination teaches all the elements of the parent claim. Xiao further discloses wherein the first distance e appears to be greater than or equal to 12 times the orifice diameter and configured to drive a mixture of each stream coming from each orifice of the diffusion element (Pg. 19 para 4-5: the coolant flows through the orifices and is mixed). Alternately, for reasons discussed above, it would have been obvious to one of ordinary skill in the art the modify the first distance of Xiao to be greater than 12 times the orifice diameter to meet a particular reactor design, especially since such a modification would have involved a mere change in size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237. 

Regarding claim 3, the above-described combination teaches all the elements of the parent claim. Xiao further discloses wherein the diffusion element further comprises a frustoconical surface portion (72) having a diameter that increases from the flat portion (portion 72 extends outward from 74), the frustoconical surface portion comprising orifices (720).

Regarding claim 4, the above-described combination teaches all the elements of the parent claim. Xiao further appears to disclose that a cross-section of the injection circuit has a thickness between three and seven times the orifice diameter (It appears that a distance between the wall of 94 and the slanted portion 72 would have a thickness that is between three and seven times the diameter of orifice 720). Nevertheless, for reasons discussed above, it would have been obvious to one of ordinary skill in the art to modify the cross-section of the injection circuit to be between three and seven times the orifice diameter to meet a particular reactor design, since such a modification would have involved a mere change in size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237.

Regarding claim 5, the above-described combination teaches all the elements of the parent claim. Xiao further discloses wherein the diffusion element further comprises centring elements (76 and unlabeled bolts) coupled to the frustoconical surface portion and  extending radially from an end of the frustoconical surface portion (76 extends radially outward from top of 72).

Regarding claim 6, the above-described combination teaches all the elements of the parent claim. Xiao further discloses wherein the centring elements are configured to set the diffusion element in position with respect to the vessel (76 is connected and set in position with respect to the core support plate and the core support plate is set in position with respect to 

Regarding claim 7, the above-described combination teaches all the elements of the parent claim. Xiao further discloses wherein the centring elements are configured to set the diffusion element in position with respect to the enclosure (Pg. 19 “The flange 76 is joined to the perforated basket 72 by integral manufacturing or welding, and a perforation 760 is formed therein so that the basket-shaped structure can be fixedly coupled to the lower surface edge of the lower core support plate 60 by bolts”). 


Objection to the Abstract
The Abstract of the disclosure is objected to because it includes an unclear long rambling sentence.  It is unclear where one feature ends and another feature begins.  It is suggested that the long rambling sentence be broken into several shorter clear sentences.  The Abstract should include the technical disclosure of the improvement.  Correction is required.  See MPEP § 608.01(b).  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  Prosecution on the merits is closed.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


RCE Eligibility
Since prosecution is closed, this application is now eligible for a request for continued examination (RCE) under 37 CFR 1.114.  Filing an RCE helps to ensure entry of an amendment to the claims and/or the specification.

The Applied References
For applicant’s benefit portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS. See MPEP 2141.02 VI.

Interview Information
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA C DEVORKIN whose telephone number is (408)918-7563.  The examiner can normally be reached on Monday -Fridays 7:30 - 4:30 PT. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on (571) 272-6878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/J.C.D./Examiner, Art Unit 3646                                                                                                                                                                                                        
/JACK W KEITH/Supervisory Patent Examiner, Art Unit 3646